

117 HR 1399 IH: Buffalo Soldiers Congressional Gold Medal Act of 2021
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1399IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Brown (for himself and Mr. Kim of New Jersey) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on House Administration, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal collectively to the Buffalo Soldier regiments, authorized by Congress in 1866 to serve in the United States Armed Forces, in recognition of their superior, dedicated, and vital service to our Nation.1.Short titleThis Act may be cited as the Buffalo Soldiers Congressional Gold Medal Act of 2021.2.FindingsCongress finds the following:(1)In 1866, Congress passed the Army Organization Act which authorized the creation of six all-Black cavalry and infantry regiments. These regiments remained active until the Army was desegregated in 1951.(2)According to legend, American Indians called the Black cavalry troops Buffalo Soldiers because of their dark, curly hair, which resembled a buffalo’s coat.(3)The African-American troops accepted the name with pride and honor, as they were aware of the buffalo’s fierce bravery and fighting spirit.(4)The original six regiments melded into the following four regiments:(A)The 9th Cavalry Regiment assembled in New Orleans, Louisiana in August and September of 1866. They were ordered to San Antonio, Texas in April, 1867, with the mission to maintain order and to secure the road from San Antonia to El Paso.(B)The 10th Cavalry Regiment gathered in Fort Leavenworth, Kansas during the summer of 1867. In August, 1867, they were ordered to Fort Riley, Kansas with the mission of protecting the Pacific Railroad.(C)The 24th Infantry Regiment was organized in 1869, forming from the 38th and 41st Colored Infantry Regiments. They served throughout the Western United States, with the mission to protect frontier posts and secure roadways.(D)The 25th Infantry Regiment assembled at Camp William Penn, Pennsylvania beginning in January 1864. They were assigned to numerous districts within the Department of the Gulf with the mission to maintain security.(5)Buffalo Soldiers also assisted in the protection of National Parks. They helped fight wildfires and poachers in the Yosemite and Sequoia National Parks and served as park rangers in the Sierra Nevada.(6)In the Spanish American War, all four regiments played key roles and fought with distinction, despite facing severe discrimination from the locals.(7)At the start of World War I, the Buffalo Soldier regiments were dispatched to locations throughout central United States and into the Pacific, offering logistics and support behind the front lines in the American Expeditionary Forces.(8)During World War II, African-American soldiers and units continued to serve proudly under the name Buffalo Soldier, including the 92nd Infantry Division, which was the only Black division that saw combat in Europe.(9)In the Korean War, Buffalo Soldier regiments fought throughout the Korean peninsula, from the defense of the Pusan Perimeter to the counteroffensives which resulted in the end of armed hostilities and the creation of the Demilitarized Zone.(10)Buffalo Soldiers had the lowest military desertion and court-martial rates of their time. In recognition of combat valor and their actions beyond the call of duty, many were awarded the Congressional Medal of Honor.(11)The Congressional Gold Medal would be an appropriate way to shed further light on the service of the Buffalo Soldiers and the instrumental role they played in instilling an approach to inclusivity within our military and the American way of life.3.Congressional gold medal(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the Buffalo Soldier regiments, authorized by Congress in 1866 to serve in the United States Armed Forces, in recognition of their superior, dedicated, and vital service to our Nation.(b)Design and strikingFor the purposes of the award described in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian institution(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the National Museum of African American History and Culture of the Smithsonian Institution, where it shall be displayed as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other locations and events associated with the Buffalo Soldiers.4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses.5.Status of medals(a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.6.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.